                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 WESTERN DMSION

 PROGRESS SOLAR SOLUTIONS,       )
                                 )
                     Plaintiff,  )
                                 )
             v.                  )                             No. 5:17-CV-152-D
                                 )
 FIRE PROTECTION, INC., et al.,  )
                                 )
                     Defendants. )

PROGRESS SOLAR SOLUTIONS,         )
et al.,                           )
                                  )
                      Plaintiffs, )
                                  )
              v.                  )                            No. 5:19-CV-5-D
                                  )
:MICHAEL D. LONG, et al.          )
                                  )
                      Defendants. )

                                              ORDER

        For the reasons stated in plaintiffs' combined brief (1) in opposition to Mikel Bills' s motion

for reconsideration; (2) in support of renewed motion to compel and for sanctions against Mikel

Bills; and (3) in supplemental support of request for reasonable expenses and fees incurred in

bringing motion to compel [D.E. 155] [P.E. 58]. the court DENIES Bills's motion for

reconsideration [D.E. 149] [P.E. 52], GRANTS plaintiffs' motion for sanctions, for entry of default

judgment against defendant Solar Mod Systems, Inc., and to strike its answer for repeated failures

·to comply with this court's orders [D.E. 152] [P.E. 55]. and GRANTS plaintiffs' renewed motion

to compel and for sanctions against defendant Mikel Bills [D~E. 154] [P.E. 57]. 1

       1
        References to the docket in the 2017 case are not underlined. References to the docket in
the 2019 case are underlined.


           Case 5:17-cv-00152-D Document 163 Filed 12/29/20 Page 1 of 2
       The court hereby STRIKES the answer of defendant Solar Mod Systems, Inc., and enters

default against Solar Mod Systems, Inc. for its ongoing non-compliance with this court's orders.

Plaintiffs shall submit a proposed default judgment concerning Solar Mod Systems, Inc. not later

than January S, 2021. As for defendant Mikel Bills, the court DECLINES to strike his answer at this

time, but SANCTIONS Bills for his repeated failures to comply with his discovery obligations and

WARNS him that the court will strike his answer if he continues to fail to comply with his

obligations to the court. Cf. Hathcock v. Navistar Int'l Transp. Corp., S3 F.3d 36, 40-41 (4th Cir.

199S). The court SANCTIONS Bills in the amount ofplaintiffs' reasonable attorney's fees incurred

in connection with the motions and related briefing. Plaintiffs shall submit a schedule detailing its

reasonable attorney's fees not later than January S, 2021.

       SO ORDERED. This jJ_ day of December 2020.



                                                        JSC.DEVERID
                                                        United States District Judge




                                                 2
          Case 5:17-cv-00152-D Document 163 Filed 12/29/20 Page 2 of 2
